Title: From John Adams to William Hull, 22 March 1825
From: Adams, John
To: Hull, William



Dear Sir
Quincy March 22d 1825—

I recollect with much satisfaction the friendly and familiar intercourse between Major Fuller his Lady and Daughter with my family in the days of my blessed Consort, and this recollection made your kind letter of the 14th. more pleasing and acceptable.—
I thank you Sir for your Volume of defence which I perceive has softened the asperity of public opinion very much; I am no longer capable of close thinking, for any long time upon any complicated subject. I cannot therefore peruse it with that care and attention which I would have done a few years ago, but the Book will remain in my family, and be read by many of its members to advantage—
my kind regards to your Lady. And believe me / to be, your friend, and humble Servant
John Adams—